Citation Nr: 1530949	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-40 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for a cervical spine condition. 


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel








INTRODUCTION

The Veteran had active duty service from July 2001 to December 2001, February 2003 to June 2003, and October 2004 to December 2005, with receipt of the Combat Action Badge.  He had additional service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the matters in August 2014 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have residuals of a TBI.

2.  A sinus condition is not causally or etiologically related to service.

3.  A cervical spine condition is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).

2.  The criteria for service connection for a sinus condition are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).

3.  The criteria for service connection for a cervical spine condition are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in June 2009 and July 2012.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  


Pursuant to the August 2014 remand directives, additional evidence from his private physician was requested and some treatment records were obtained.  He was provided a VA examination in March 2015 to assess specific contentions regarding his claimed sinus and cervical spine conditions.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2015 VA examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for TBI, Sinusitis, and a Cervical Spine Condition

The Veteran is seeking service connection for residuals of a TBI, sinusitis, and a cervical spine condition.  

By way of history, the Veteran initiated a claim for service connection for tinnitus shortly after separation from service.  An August 2005 service treatment record confirmed that the Veteran experienced tinnitus after an improvised explosive device (IED) blast went off near his gun truck.  No other complaints or symptoms were noted at that time.  In support of his claim for tinnitus, he submitted an August 2005 incident report from S.G., who was driving the truck when the IED blast occurred.  S.G. stated that, after the blast, she immediately confirmed that there were no injuries.  Another incident report from S.L.P., who was also in the vehicle, affirmed that no one had been injured, but noted the Veteran had reported some ringing in his ears immediately following the blast.  The Veteran himself submitted his report describing the event:  "Two miles prior to arriving at Balad market at around 1500 hours an IED detonated on the passenger side of our gun truck.  The IED was approximately 5ft. off the road in some vegetation.  I heard the explosion and saw the dust so I got low.  After a few seconds I raised up to scan my sector.  Then made sure everyone was okay.  Since, no injuries were encountered except for my ears ringing we proceeded for about 200 meters south and came to a stop in Balad market...  Overall, there were no injuries.  However, my ears kept ringing for about two hours after the impact which I took as a blessing.  I was just thankful to see no one got hurt and made it out alive."  Service connection for tinnitus was granted in May 2007.

Subsequently, the Veteran filed a claim for service connection for a lumbar spine condition and a bilateral knee condition, which he asserted was also due to the IED blast.  A July 2007 statement from a fellow service member who's signature is not legible states, "While en route to LSA Anaconda, [the Veteran's] truck was directly hit by an IED.  At this time [the Veteran] was the gunner in a 5-ton gun truck.  My vehicle was the recovery vehicle.  Upon reaching [the Veteran] I asked if he was injured.  He replied that the vehicle was severely jolted resulting in pains in his knees and back.  Upon reaching LSA Anaconda (our home station) [the Veteran] wanted to go to sick call, however, learned of an impending mission to FOB Speicher the next day.  Being the fastidious soldier, [the Veteran] went to FOB Speicher.  While the line haul unit was off loading [the Veteran] went to FOB Speicher's sick call for pain resulting from the previous day's IED.  Several months later while still in Iraq, [the Veteran] still complained of pain from his IED attack."  A May 2007 statement from a fellow service member, R.S., discussed the everyday stress on the lower back that he and the Veteran experienced.  R.S. explained that heavy body armor and having to stand on the gun turret of a moving truck caused lower back pain.  After an initial denial of the claims for service connection for the lumbar spine and knee condition, the Veteran submitted at July 2007 notice of disagreement stating, "treatment was not sought at LSA Anaconda because at the time, my main concern was my tinnitus, hearing, and headaches.  Lack of man power required me to be utilized on a mission to FOB Speicher.  It was only until days later, on that mission to FOB Speicher, that the soreness set-in and medical treatment was sought."  Service connection was granted for the lumbar spine and knee conditions in October 2008.

The Veteran is now claiming service connection for residuals of a TBI, sinusitis, and a cervical spine condition.  He asserts that the conditions were also caused by the IED blast in service.  Alternately, he contends that the cervical spine condition is due to carrying heavy packs and wearing heavy body armor.  In July 2009, he stated, "Please review STRs and see IED explosion that is the cause of TBI.  STRs dated August 19, 2005 show IED explosion and post deployment records show the signs and symptoms of TBI from my deployment.  TBI was not diagnosed at that time since it did not become a concern to the military or the VA until 2007-2008 and I did not go through the battery of tests that are now conducted when you are involved with an IED explosion."  Regarding the severity of the blast, he explained in August 2009 that, "I know according to the medical records and your rating decision, they both indicate that the IED was 50 meters away, but that was me telling the medical examiner information while I was still dazed from the explosion."  In July 2010, he stated, "head injuries due to IED explosions were not a hot topic during 2005 as they are now, so I was not closely examined on my FOB for the residuals of this explosion and was continued on convoy missions."  On his January 2013 formal appeal, he asserted, "further, this is not the only IED that I was involved in and evidence shows that repeated exposures increase chances of TBI and headaches."

Service treatment records are silent for complaints, treatment, or diagnoses of any TBI residuals, sinusitis, and cervical spine problems.  None of the August 2005 incident reports concerning the IED blast mentioned any of the claimed conditions.  Rather, STRs following the IED blast and the incident reports, including the Veteran's own report, explicitly state that the only injury was the Veteran's tinnitus.  At no time during his initial report of the incident, or any subsequent examination during service, did he imply that he injured his head, his sinus, or his cervical spine.  

VA treatment records dated between October 2004 and December 2007 show no treatment or complaints of sinus problems, cervical spine pain, or any problems related to the claimed TBI.  At a January 2007 gulf war examination, he denied any history of head injury.  He reported that he had not experienced any episodes of sinusitis in the past 12 months.  A diagnosis of lumbar spine degenerative joint disease was made by x-ray findings, but there was no diagnosis related to the cervical spine.  

A February 2008 MRI showed the brain to be normal.  A June 2009 VA examination found no evidence of TBI.  The Veteran asserted that he experiences dizziness associated with service-connected headaches, and that he also has mild memory loss and difficulty concentrating.  X-ray findings revealed a sinus polyp/retention cyst, and the examiner rendered a diagnosis of sinusitis based on this finding.  

At an August 2010 VA sinus examination, no sinusitis was found.  The examiner acknowledged that the Veteran had reported a sinus condition on his post-deployment health assessment, but stated that, "I am unable to concede this listing on a health assessment as enough evidence of a chronic in-service condition regardless of a lack of documentation requiring treatment.  I cannot find treatment for such a condition during military service."  The examiner disagreed with the June 2009 sinusitis diagnosis, and explained that, "I feel this sinus polyp was an incidental finding on MRI and has no clinical relevance to [service-connected] headaches."

A July 2012 VA examiner determined that there was no current diagnosis related to the cervical spine, and that a cervical spine condition "is not caused by, related to, or consistent with an injury caused by being in close proximity to an IED while in Iraq."  The examiner further explained that, "the Veteran received immediate post IED exposure exam with continuous medical care for ongoing evaluation for possible residuals of the IED exposure.  There were no functional impairments claimed or found on his Army military discharge or the National Guard entrance exam.  The Veteran received no medical care or treatment for a neck condition during or after his military service because he had no complaints of an abnormal condition, although he had numerous opportunities.  Also, the findings of past and present are negative for the claimed cervical spine condition.  Radiographic findings of the brain MRI and cervical spine are negative for continuity of care, and pathology for this claimed condition.  There were no abnormal cervical spine exam findings until today's examination by this examiner after thoroughly reviewing the C-file medical records.  Lastly, there was no nexus of care for the claimed condition to establish a diagnosis or treatment for this claimed condition."

A June 2013 statement from the Veteran's wife, a nurse, stated that the Veteran never had any sinus problems until the August 2005 IED blast, which she asserts "caused irritation to his sinuses."  She stated that the Veteran was involved in multiple IED blasts which worsened the sinus condition.  She also asserted that the Veteran was exposed to environmental hazards, including dust, burning pits, and multiple fires.  Regarding the claimed neck condition, she stated that, "[the Veteran] has had to continually self-medicate with OTC medications and reports pain and decreased range of motion as a result.  It appears that [the July 2012 VA examiner] assumed that since he had not been provided with any medical management or treatment that the condition did not exist."

He denied direct trauma to the neck at a May 2014 private medical visit, but reported that neck pain has been present intermittently since 2005, and he feels it is related to his military service.

Pursuant to the August 2014 Board remand, he was provided VA examinations in March 2015.  Regarding the sinus condition, the examiner determined that there was no diagnosis of sinusitis.  The examiner remarked that, although a sinus polyp/retention cyst had been found, this was "an incidental finding, not necessarily pathologic."  The examiner concluded that any sinus condition was not related to service, explaining that, "there is no sinus condition noted, however veteran does have symptoms consistent with mild vasomotor rhinitis.  There is insufficient evidence that this was a disabling condition while he was in service.  There is no plausible mechanism to explain how environmental exposures during service would cause longstanding vasomotor rhinitis, or permanently aggravate the condition.  There is no evidence of an undiagnosed or medically unexplained chronic multisystem illness."

For the cervical spine, the March 2015 examiner diagnosed cervical spine strain, based on the Veteran's report.  X-ray findings were negative.  The Veteran reported that the condition was due to wearing helmets and body armor in service, and the August 2005 IED blast.  The examiner concluded that the Veteran's report of cervical spine strain is not related to any in-service injury, event, or illness.  The rationale was that "there is no evidence of a cervical spine injury in service significant enough to expect longstanding cervical spine symptoms."

No TBI or TBI residuals were found at the March 2015 examination.  

An April 2015 statement from Dr. T.L.H. states that the Veteran "has had tenderness and had confusion after [the August 2005 IED blast] as well as some difficulties with recurrent headaches ever since then.  It is suggested and felt at this point that he meets the criteria for traumatic brain injury and posttraumatic brain injury sequelae as above."

The Board finds that the claimed TBI residuals, sinusitis, and cervical spine condition are not related to service.  As noted, the Veteran had no signs or symptoms related to any of the claimed conditions in service, and did not report any related problems at separation.  The Board notes that he has asserted that he was not properly examined following the August 2005 IED blast, because "head injuries due to IED explosions were not a hot topic during 2005 as they are now."  The Board finds that this contention is not credible in light of his affirmative report of in-service tinnitus following the IED blast, and denial of any other problems related to the blast at that time.  He had numerous opportunities to report a head injury during service.  Instead, he explicitly denied sustaining a head injury in his formal incident report and subsequent in-service examinations.  As to a nexus between service and the claimed conditions, the March 2015 VA examiner opined that there currently were no diagnosed disabilities, and that the symptoms complained of by the Veteran were not present in service, or relatable to any event in service, including the August 2005 IED blast.  The Board finds that the March 2015 VA examination is highly probative medical evidence.  The VA examiner was informed of the relevant evidence, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Although the Veteran has submitted favorable medical evidence in support of his claim, the Board finds that the weight of the evidence, both lay and medical, is against the claim.  First, the Veteran's wife has asserted that his sinus condition was caused by environmental hazards and multiple IED blasts.  She has also argued that, contrary to the findings of the VA examiners, the Veteran does have a current cervical spine condition, which he treats with over-the-counter medication.  As the Veteran's wife is a nurse, her medical opinions are given more weight than those of a lay person.  As to both arguments, however, her opinions are outweighed by the other medical evidence of record.  First, the March 2015 VA examiner specifically considered her assertion that environmental hazards caused the sinus condition, and determined that this assertion was not supported by the medical evidence of record.  The examiner specifically opined that any sinus condition in service was not shown to be disabling, and that there was not currently any disabling condition that could be related to service.  As to the cervical spine condition, the examiner acknowledged that the Veteran experienced a strain, but the x-ray findings were clinically normal.  Although the lay testimony provided by the Veteran and his wife regarding cervical spine pain is both competent and credible, pain alone is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In short, the medical evidence provided by the March 2015 VA examiner outweighs that provided by the Veteran's wife.  The examination report is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Next, although the statement from Dr. T.L.H. asserts that the Veteran meets the criteria for a TBI, this opinion is of little probative value.  First, the opinion notes "it is suggested and felt" that the Veteran met the criteria for TBI.  In this regard, statements from doctors which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Furthermore, there is no indication on how Dr. T.L.H. came to this conclusion and no rationale was provided.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Dr. T.L.H. does not indicate whether cognitive functioning has been performed, nor does he provide any other rationale for his opinion that the Veteran has current TBI residuals.  Dr. T.L.H. does not indicate whether he reviewed the claims file, or discuss the Veteran's history in depth or discuss any other objective evidence regarding whether the Veteran sustained a head injury in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board remanded the case in August 2014, and specifically noted that the Veteran reported treatment with Dr. T.H., among others, and requested full treatment records be obtained.  The January 2015 notification letter advised the Veteran that he "indicated that [he] received treatment from Dr. T.H., Dr. F.A., and Dr. B." and requested he complete and return medical authorizations for these providers so VA could help obtain the records.  The Veteran completed an authorization for Carilion Clinic but did not provide one for Dr. T.H.  Rather, he submitted a completed Disability Benefits Questionnaire regarding the headaches and the April 2015 statement.  It has been held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).  Thus, the Board finds that the VA TBI examination reports of record provide more probative evidence as to the nature and etiology of the claimed head injury.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran is competent to report experiencing headaches and confusion, sinus problems, and cervical spine pain, his statement that these symptoms are related to the IED blast in service is not credible.  Specifically, his statements made in connection to his claim for compensation benefits are directly contradicted by his own statements made in the line of duty and in pursuit of medical care.  Not only did he deny sustaining head, sinus, or cervical spine injuries at the time of the August 2005 IED blast, he also filed two subsequent claims for compensation benefits relating tinnitus, knee, and lumbar spine injuries to the IED blast prior to initiating the current claim.  He has had numerous opportunities since August 2005 to alert medical, military, and VA personnel of the claimed head, sinus, and cervical spine injuries, yet he did not do so until several years after the alleged injuries.  Further, his post-service statements concerning the injuries are inconsistent.  For example, when he initiated his claim he related the claimed conditions to the confirmed IED blast in August 2005.  In subsequent statements, he began to assert that he had been involved in multiple IED blasts.  The record does not support his claim that he was involved in more than one IED blast.  His own statements and the statements of his fellow service members submitted in support of his prior claims insisted first that tinnitus was the only injury he sustained in the blast, and then that lumbar spine and knee injuries were the only injuries sustained in the blast.  If he had sustained head, sinus, or cervical spine injuries in the August 2005 blast, he could have reported those injuries in his incident report, subsequent in-service examinations, or in his previous claims for service connection.  Instead, he affirmatively stated at those times that he sustained no other injuries in the blast.  Thus, his contradictory statements made in connection to the current claim for benefits are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).

The only other evidence linking the claimed conditions to service is the Veteran's own testimony.  In this regard, laypersons are competent to report symptoms such as pain, allergies, or confusion and memory problems.  See Layno, 6 Vet. App. 465, 470.  However, laypersons are not competent to diagnose or medically relate the claimed conditions to service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated that he has the knowledge, education or training to diagnose a TBI, or to render a medical opinion regarding whether his claimed cognitive impairments are residuals of a TBI.  Similarly, diagnosable sinus and cervical spine conditions were ruled out by objective x-ray findings, and the Veteran has not demonstrated that he is qualified to interpret or rebut those findings.  Therefore his opinions as to the diagnoses and etiology of the claimed conditions are not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for residuals of a TBI, a sinus condition, and a cervical spine condition, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.









ORDER

Service connection for residuals of a TBI is denied.

Service connection for a sinus condition is denied.

Service connection for a cervical spine condition is denied. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


